Citation Nr: 1453084	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  08-24 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a liver disability, to include as secondary to service-connected herniated nucleus pulposus, lumbar paravertebral myositis (low back disability).

2.  Entitlement to an initial evaluation in excess of 10 percent for radiculopathy of the left lower extremity.

3.  Entitlement to an initial compensable evaluation for arthritis of the pelvis.

4.  Entitlement to an initial compensable evaluation for arthritis of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to December 1974; there is evidence on file that he served in the Army National Guard of Puerto Rico from January 1975 to July 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in San Juan, Puerto Rico (RO).  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) sitting at the RO in April 2014, and a copy of the transcript is of record  

Additional medical evidence has been added to the record since the May 2010 Statement of the Case, and a waiver of RO review of the additional evidence was added in April 2014.  See 38 C.F.R. § 20.1304 (2014).  

The issue of entitlement to service connection for disability of the hips and thighs as secondary to service-connected right femur fracture and status-post open reduction and internal fixation with residual leg length discrepancy (right leg disability) was raised in a letter from the Veteran's representative in December 2013 and the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for liver disability as secondary to service-connected right leg disability was raised by the Veteran at his April 2014 hearing.  However, these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to an initial evaluation in excess of 10 percent for radiculopathy of the left lower extremity, entitlement to an initial compensable rating for arthritis of the pelvis, and entitlement to an initial compensable rating for arthritis of the feet are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The original claim of service connection for a liver disability, to include as secondary to service-connected low back disability, was denied by the Board in November 2004.     

2.  A claim to reopen, which was received by VA in May 2007, was denied by rating decision dated in March 2009.  The Veteran timely appealed.

3.  The evidence received subsequent to the November 2004 Board denial does not relate to the unsubstantiated fact indicating that the Veteran has a liver disability secondary to service or to service-connected low back disability and does not, by itself or in connection with the evidence previously assembled, raise a reasonable possibility of substantiating the claim for service connection for a liver disability, to include on a secondary basis.  


CONCLUSIONS OF LAW

1.  The November 2004 Board decision that denied service connection for a liver disability, to include as secondary to service-connected low back disability, is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2014).
2.  New and material evidence has not been received to reopen a claim for service connection for a liver disability, to include as secondary to service-connected low back disability.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2013).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A letter was sent to the Veteran in June 2007, prior to adjudication, that informed him of the requirements needed to reopen a claim based on new and material evidence.  

In accordance with the requirements of VCAA, the letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private medical evidence was subsequently added to the claims file after the July 2008 letter.  The Veteran was informed in the June 2007 letter about disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to a claim of whether new and material evidence has been presented to reopen the claim for service connection, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must notify a Veteran of the evidence and information that is necessary to reopen the claim and VA must notify a Veteran of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought.  The Court also held that VA's obligation to provide a Veteran with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.

The question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, VA to examine the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.

In this case, the VCAA notification letter provided to the Veteran in June 2007 complies with the holding in Kent.  In essence, this letter informed the Veteran that the claim was previously denied because the evidence did not show a causal connection between the Veteran's liver disability and either his military service or his service-connected low back disability.  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Although VA is not required to provide a medical examination in a new and material evidence case unless it is first determined that the claim is reopened, a VA examination was obtained in March 2010.  

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issue on appeal.  

The Veteran has been given ample opportunity to present evidence and argument in support of his claim, including at his April 2014 hearing.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), it was held that 38 C.F.R. 
§ 3.103(c)(2) (2014) requires that the individual who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran's representative, Disabled American Veterans, and the VLJ asked questions related to the etiology of his liver disability and its relationship to service, to include his service-connected low back disability.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  Therefore, the Board finds that, consistent with Bryant, the VLJ at the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Although several words in the hearing transcript are inaudible, the transcript is sufficiently complete to understand the gist of the testimony.


Analysis of the Claim

The Veteran seeks to reopen a claim of service connection for a liver disability, to include as secondary to medication taken for service-connected low back disability.  

In general, unappealed rating decisions are final.  See 38 U.S.C.A. § 7104.  A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

"If new and material evidence is presented or secured with respect to a claim that has been disallowed, [VA] shall reopen the claim and review the former disposition of the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 200 (1994).  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  
In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In order for the Veteran's claim to be reopened, new and material evidence must be submitted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  There must be new and material evidence as to any aspect of the Veteran's claim that was lacking at the time of the last final denial in order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  Consequently, there would need to be evidence that the Veteran currently has a liver disability due to service or to service-connected low back disability.  

A July 1993 rating decision granted service connection for low back disability and assigned a 20 percent rating effective March 26, 1992.

The issue of service connection for a liver disability was originally denied by the Board in November 2004 because the evidence did not show a causal connection between the Veteran's liver disability and either his military service or his service-connected low back disability.  The Veteran attempted to reopen the claim in May 2007, which was denied by rating decision in March 2009, and the Veteran timely appealed.

The evidence on file at the time of the November 2004 Board decision consisted of the Veteran's service treatment records, VA and private examinations and treatment records dated from January 1975 to May 2003, and a transcript of a May 2003 RO hearing.  

The Veteran's service treatment reports do not contain any complaints or findings indicative of a liver disability.  

Laboratory testing in December 1990 revealed Hepatitis B antigen to be nonreactive.

According to a December 1997 report from R. J. Casanova, M.D., blood tests showed high levels of ALT, which signifies that the Veteran's liver may have inflammation.

A December 1998 sonogram from the Radiology Institute revealed mild hepatosplenomegaly with fatty infiltration of the liver.  

Laboratory testing in December 2000 revealed that hepatitis A antibody was reactive, indicative of past infection.

It was noted on VA evaluation in August 2001 that there was no sign of liver disease.  It was noted that liver function testing in August 1999 was normal except for mild elevation of SGOT.  There was no history of hepatitis or evidence of liver cirrhosis.  The diagnosis was fatty liver by abdominal sonogram.  The examiner concluded that the Veteran's fatty liver was not secondary to medications taken for service-connected low back disability because while the medications could produce mild transient elevation of liver enzymes, the enzymes would normalize after discontinuation of the medication.

The assessment on a May 2003 VA treatment report was rule out hepatitis or fatty liver.  

The Veteran testified at a May 2003 RO hearing that he took muscle relaxants and anti-inflammatory medications for his back pain, that he began having symptoms that he attributed to his liver disability in the mid-1990s, and that he was told by VA doctors that his back medications would affect his liver.

The evidence received since November 2004 consists of VA and private examination and treatment records dated from September 2004 to August 2010, a transcript of the Veteran's April 2014 travel board hearing, and written statements by and on behalf of the Veteran.  

A September 2004 abdominal sonogram revealed findings suggestive of fatty infiltration of the liver.  A July 2007 abdominal sonogram showed hepatic steatosis.

According to a June 2008 report from Hospital Pavia, a liver biopsy was compatible with chronic drug-induced hepatitis showing steatohepatitis and cholestatis.

The Veteran was provided a VA liver evaluation in March 2010, which included examination of the Veteran and review of the record.  The examiner concluded that the Veteran's fatty liver was not caused by or the result of a blood transfusion given during surgery for a right femur fracture.  The most likely etiology was drug-induced steatohepatitis, as stated in the biopsy pathology report.  It was noted that the Veteran was being treated for hyperlipidemia.

The Veteran testified at his travel board hearing in April 2014 that his liver disability is related to either the medications he takes for his service-connected low back or to a 1990 blood transfusion for his service-connected right leg.  

The Board has reviewed the evidence received into the record since the November 2004 Board denial and finds that new and material evidence has not been submitted sufficient to reopen the claim for service connection for a liver disability, to include as secondary to service-connected low back disability.

Although the evidence added to the claims file since November 2004 is "new" because it was not previously of record, it clearly does not contain any evidence which relates to "unestablished facts necessary to substantiate the claim."  

In other words, the additional evidence received since the November 2004 Board decision does not relate to the unestablished facts necessary to substantiate the claim by showing that the Veteran currently has a liver disability due to service or secondary to service-connected low back disability, so it does not raise a reasonable possibility of substantiating the claim.  Morton v. Principi, 3 Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992).  (Observing that evidence of the claimant's current condition is not generally relevant to the issue of service connection, absent some competent linkage to military service).  In fact, the new medical evidence consists of treatment reports confirming the Veteran's liver disability, a nexus opinion against the claim, and hearing testimony cumulative of testimony in May 2003.  Accordingly, the Board finds that the claim for service connection for a liver disability, to include as secondary to service-connected low back disability, is not reopened.


ORDER

As new and material evidence has not been received, service connection for a liver disability, to include as secondary to service-connected low back disability, is not reopened; the appeal is denied.

REMAND

With respect to the increased rating issues on appeal, the Veteran testified at his April 2014 travel board hearing that his radiculopathy of the lower extremity has gotten worse since his most recent VA evaluation in August 2010.  There is also testimony in which the Veteran indicates that another disability has gotten worse, although it is unclear whether he is referring to arthritis of the pelvis or arthritis of the feet.  However, since the most recent VA compensation and pension evaluation of either disability was in July 2010, which is more than four years ago, the Board finds that current evaluations of the Veteran's pelvis and feet would be helpful to providing a current rating for each disability.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (where Veteran claims disability is worse, and available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.)

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must contact the Veteran and request that he provide the names, addresses, and dates of treatment of all health care providers, both VA and 
non-VA, who have treated him for radiculopathy of the left lower extremity, pelvic disability, or foot disability since August 2010, the date of the most recent medical treatment evidence of record.  The AMC/RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims files by the AMC/RO.  If, after making reasonable efforts to obtain named records the AMC/RO is unable to secure same, the AMC/RO must notify the Veteran and (a) identify the specific records the AMC/RO is unable to obtain; (b) briefly explain the efforts that the AMC/RO made to obtain those records; (c) describe any further action to be taken by the AMC/RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The AMC/RO must then schedule the Veteran for an appropriate examination to determine the current severity of the service-connected radiculopathy of the left lower extremity, arthritis of the pelvis, and arthritis of the feet.  The entire record, to include a copy of this remand, must be made available to, and reviewed by, the examiner.  All indicated tests and studies must be accomplished.  The examiner will report whether the Veteran's radiculopathy involves mild, moderate, moderately severe, or severe incomplete paralysis of the left lower extremity.  The examiner will discuss the symptomatology that supports the level of radiculopathy found, to include whether there is marked muscular atrophy.  The examiner will also record the range of motion of the pelvis.  If there is clinical evidence of pelvic pain on motion, the examiner must indicate the specific degree of motion at which pain begins and ends.  The same range of motion studies must be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  The examiner will also state whether there is any functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of the joint, and whether any pain could limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional limitation of motion due to pain on use or during flare-ups.  Finally, the examiner will provide an opinion as to whether the Veteran's subjective reports of his symptoms are consistent with the objective clinical findings and must describe all functional limitations resulting from the service-connected disabilities at issues.  A complete rationale for all opinions must be provided.

3.  The AMC/RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.158, 3.655 (2014).

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's increased rating claims must be readjudicated.  If any of the benefits sought on appeal remains denied, the Veteran must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


